Case 2:20-cv-00351-SPC-NPM Document 28 Filed 08/19/20 Page 1 of 8 PageID 211




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

PATTY CUMMINGS,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-351-FtM-38NPM

RON DESANTIS,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Defendant Ron DeSantis’s Motion to Dismiss Plaintiff’s

Amended Complaint (Doc. 26) and Plaintiff Patty Cummings’ response (Doc. 27).

                                             Background

        Cummings owns and operates two gyms. After the COVID-19 pandemic struck

Florida, Governor Ron DeSantis issued a series of executive orders to combat the spread

of the disease. Among other things, the executive orders declared a state of emergency

for the entire State of Florida and ordered many businesses—including all gyms and

fitness centers—to close.           Cummings sued DeSantis under the state and federal

constitutions, seeking injunctive, declaratory, and monetary relief. DeSantis allowed

gyms to reopen the next day, and Cummings amended her complaint to drop her request

for an injunction.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00351-SPC-NPM Document 28 Filed 08/19/20 Page 2 of 8 PageID 212




       Cummings’ Amended Complaint has five counts.                  The first two challenge

DeSantis’s authority to issue the executive orders under the Florida Constitution. Count

1 challenges the State Emergency Management Act—which empowers the governor to

issue, amend, and rescind executive orders—as an impermissible delegation of law-

making power. Count 2 challenges the executive orders themselves as violations of

Florida’s Separation of Powers Doctrine. The next three counts mount state and federal

attacks on the executive orders. Count 3 accuses DeSantis of depriving Cummings of

her property without due process of law. Count 4 argues the executive order violated

equal protection guarantees by placing unique burdens on gym owners.                   Count 5

characterizes the forced closure as a regulatory taking of Cummings’ property and

requests compensation.

       DeSantis moves to dismiss for three reasons: (1) Counts 1-4 are moot because

the gym-closure provisions have expired; (2) sovereign immunity bars this Court from

hearing Cummings’ state law claims; and (3) Cummings fails to state any claim upon

which relief can be granted.

                                         Discussion

       DeSantis’s first two arguments challenge this Court’s subject-matter jurisdiction

over Cummings’ claims, so Federal Rule of Civil Procedure 12(b)(1) applies. When

considering facial attacks to jurisdiction, as here, courts “merely look and see if the plaintiff

has sufficiently alleged a basis of subject matter jurisdiction, and the allegations in h[er]

complaint are taken as true for the purposes of the motion.” Stalley ex rel. U.S. v. Orlando

Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1233 (11th Cir. 2008) (quoting Lawrence v.

Dunbar, 519 F.2d 1525, 1529 (11th Cir. 1990)).




                                               2
Case 2:20-cv-00351-SPC-NPM Document 28 Filed 08/19/20 Page 3 of 8 PageID 213




       Likewise, when deciding a motion to dismiss under Rule 12(b)(6), a court must

accept as true all well-pleaded facts and draw all reasonable inferences in the light most

favorable to the non-moving party. “To survive a motion to dismiss, the plaintiff’s pleading

must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted); Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 553 (2007). A claim is facially plausible when the

Court can draw a reasonable inference from the facts pled that the opposing party is liable

for the alleged misconduct. See Iqbal, 556 U.S. at 678.

       A. Jurisdiction

          1. Sovereign Immunity

       Under the Penhurst doctrine, federal courts have no “jurisdiction over official-

capacity claims against state officials[] when those defendants are accused of violating

state law and the relief sought will have an impact directly on the state itself.” Bradley v.

Franklin, 786 F. App’x 918, 925 (11th Cir. 2019) (citing Penhurst State Sch. And Hosp. v.

Halderman, 465 U.S. 89 (1984)). This Court thus has no authority to declare that SEMA

or the executive orders violate the Florida Constitution.

       Cummings argues the Eleventh Circuit carved out an exception in McDonough v.

Fernandez-Rundle, 862 F.3d 1314 (11th Cir. 2017). The Court disagrees. McDonough

sought injunctive relief barring a state attorney from prosecuting him under a Florida

statute in violation of the First Amendment. McDonough, 862 F.3d at 1318. The district

court assumed the Florida statute applied and analyzed the case under the First

Amendment. Id. at 1316. The Eleventh Circuit, citing the principle of constitutional

avoidance, found that McDonough did not violate the Florida statute and remanded for




                                             3
Case 2:20-cv-00351-SPC-NPM Document 28 Filed 08/19/20 Page 4 of 8 PageID 214




further proceedings. Id. at 1321. McDonough does not suggest that a federal court may

enter injunctive or declaratory relief against a state officer based on violations of state

law.

       This Court does not have jurisdiction over Cummings’ claims that SEMA and the

executive orders violate the Florida Constitution. Counts 1 and 2 must be dismissed. And

Counts 3-5, which allege violations of both state and federal law, may not proceed under

the Florida Constitution.

          2. Mootness

       Article III of the Constitution, known as the case and controversies limitation,

prevents federal courts from deciding moot questions because the Court lacks subject

matter jurisdiction.   U.S. CONST. art. III.       Mootness can occur due to a change in

circumstances or a change in law. Coral Springs St. Sys., Inc. v. City of Sunrise, 371

F.3d 1320 (11th Cir. 2004). A case is also moot when the issue presented is no longer

live, the parties lack a legally cognizable interest in its outcome, or a decision could no

longer provide meaningful relief to a party. Troiano v. Supervisor of Elections in Palm

Beach Cty., Fla., 382 F.3d. 1276 (11th Cir. 2004); Christian Coal. of Ala. v. Cole, 355 F.3d

1288 (11th Cir. 2004); Crown Media LLC v. Gwinnett County, Ga, 380 F.3d. 1317 (11th

Cir. 2004).    Dismissal is not discretionary but “is required because mootness is

jurisdictional. Any decision on the merits would be an impermissible advisory opinion.”

Troiano, 382 F.3d at 1282 (citing Al Najjar v. Ashcroft, 273 F.3d 1330, 1335-36 (11th Cir.

2001)).

       Cummings asks the Court to declare two executive orders unconstitutional: EO

20-71 ordered the closure of gyms and fitness centers, and EO 20-112 kicked off a




                                               4
Case 2:20-cv-00351-SPC-NPM Document 28 Filed 08/19/20 Page 5 of 8 PageID 215




phased reopening plan but ordered gyms and fitness centers to remain closed. DeSantis

argues that two subsequent executive orders moot Cummings’ request for declaratory

relief: EO 20-123 allowed gyms and fitness centers to reopen at 50% capacity, and EO

20-139 superseded EO 20-112, allowing gyms and fitness centers to operate at full

capacity.

      Generally, “when an ordinance is repealed by the enactment of a superseding

statute, then the ‘superseding statute or regulation moots a case.’” Nat’l Advert. Co. v.

City of Miami, 402 F.3d 1329, 1332 (11th Cir. 2005) (quoting Coal. for the Abolition of

Marijuana Prohibition v. City of Atlanta, 219 F.3d 1301, 1310 (11th Cir. 2000)). The Court

sees no reason to treat executive orders differently.       EO 20-112 superseded the

challenged orders, and Cummings is now free to operate her gyms. But still, Cummings

argues her request for declaratory judgment can proceed under the voluntary cassation

exception to the mootness doctrine.2

      “It is well settled that when a defendant chooses to end a challenged practice, this

choice does not always deprive a federal court of its power to decide the legality of the

practice.” Doe v. Wooten, 747 F.3d 1317, 1322 (11th Cir. 2014) (citing Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)). A defendant

who claims to have mooted an action by his own conduct “bears a formidable burden of

showing that it is absolutely clear the allegedly wrongful behavior could not reasonably

be expected to recur.” Id. at 1322; Rich v. Sec’y, Fla. Dep’t of Corr., 716 F.3d 525, 531

(11th Cir. 2013) (“Since the defendant is free to return to his old ways, he bears a heavy



2Cummings also argues her takings claim—Count 5—is not moot because she is seeking
monetary damages. But DeSantis does not argue that Count 5 is moot, so the Court
need not address this point.



                                            5
Case 2:20-cv-00351-SPC-NPM Document 28 Filed 08/19/20 Page 6 of 8 PageID 216




burden of demonstrating that his cessation of the challenged conduct renders the

controversy moot.”).

       A government actor who voluntarily ceases alleged wrongful conduct is entitled to

a “lesser burden” or a “rebuttable presumption” that the conduct will not recur, but only if

he demonstrates “unambiguous termination of the challenged conduct.” Wooten, 747

F.3d at 1322. The presumption may be rebutted by “some reasonable basis to believe

that the [conduct] will be reinstated if the suit is terminated.” Id. In evaluating whether

there is a reasonable basis the challenged conduct will recur, the Eleventh Circuit

considers these factors:

              (1) whether the termination of the offending conduct was
              unambiguous; (2) whether the change in government policy or
              conduct appears to be the result of substantial deliberation, or is
              simply an attempt to manipulate jurisdiction; and (3) whether the
              government has consistently applied a new policy or adhered to a
              new course of conduct.

Id. at 1322-23 (internal quotation marks omitted).

       All three factors strongly favor DeSantis.       There is no question DeSantis

unambiguously terminated the challenged conduct. He partially lifted restrictions on the

operation of gyms and fitness centers on May 18, 2020, and he superseded the remaining

limitations on June 5, 2020. Over two months later, Cummings remains free to operate

her gyms at full capacity. DeSantis’s reopening plan clearly was not an attempt to

manipulate jurisdiction. Substantial deliberation is apparent from the language of the

executive orders. According to EO 20-112, DeSantis considered data collected by the

Florida Department of Health and convened a task force to help develop the plan.

       Cummings attempts to show a reasonable expectation that restrictions on gyms

will resume by pointing to a sharp increase in COVID-19 cases beginning in June and




                                             6
Case 2:20-cv-00351-SPC-NPM Document 28 Filed 08/19/20 Page 7 of 8 PageID 217




spiking in mid-July before declining. But if anything, that DeSantis stuck to his reopening

plan despite a large spike in cases suggests he is unlikely to reverse course with the

number of new infections declining.

       DeSantis is entitled to a rebuttable presumption that the alleged wrongful conduct

will not recur, and Cummings has failed to rebut that presumption. Thus, Cummings’

claims for declaratory judgment are moot.

       B. Pleading Sufficiency

       The only claim surviving the Court’s jurisdictional analysis is the federal takings

claim in Count 5. DeSantis mounts a 12(b)(6) challenge.

       Cummings asserts that EO 20-71 and EO 20-112 amounted to a regulatory taking

under Penn Central Transp. Co. v. City of New York, 438 U.S. 104 (1978), which

expanded the protection of the Takings Clause to regulatory takings, or “restriction[s] on

the use of property that went ‘too far.’” Horne v. Dep’t of Agric., 576 U.S. 350, 360 (2015).

Whether a regulation goes “too far” is a factual inquiry based on factors like “the economic

impact of the regulation, its interference with reasonable investment-backed

expectations, and the character of the government action.” Id.

       Before a court can consider the Penn Central factors, it must determine whether

the plaintiff alleged a constitutionally protected property interest that was subject to a

taking. Givens v. Ala. Dep’t of Corr., 381 F.3d 1064, 1066 (11th Cir. 2004). Cummings

does not allege what property interest DeSantis “took” from her in the executive orders.

She instead makes broad allegations not specific to her:

       The Executive Orders, among other things, deprive property owners of a
       reasonable market return on their investment, devalue their properties, and
       upset their investment-backed expectations. The character of Defendants’
       actions – issuing Executive Orders providing for the public welfare at the




                                             7
Case 2:20-cv-00351-SPC-NPM Document 28 Filed 08/19/20 Page 8 of 8 PageID 218




       expense of a subset of private property owners – together with the extensive
       and negative economic impact of the Executive Orders, renders them
       facially unconstitutional as a regulatory taking.

(Doc. 10 at 19). Because Count 5 fails to identify a particular property interest that was

subject to a taking, it fails to state a takings claim.

       Accordingly, it is now

       ORDERED:

       Defendant Ron DeSantis’s Motion to Dismiss Plaintiff’s Amended Complaint (Doc.

26) is GRANTED.

       (1) Plaintiff Patty Cummings’ Amended Complaint is DISMISSED without

           prejudice.

       (2) Cummings may file a second amended complaint on or before August 27,

           2020. Otherwise, the Court will close this case without further notice.

       DONE and ORDERED in Fort Myers, Florida this 19th day of August, 2020.




Copies: All Parties of Record




                                                8
